DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remark
This Office Action is in response to applicant’s amendment filed on November 18, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 43-45.  
Claims 1, 2, 6-9, 31, 39-41, and 43-45 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-9, 31, 39-41 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes the phrase “simultaneously capture multiple images of the interference”.   Claim 43 includes the phrase “capture multiple fringe pattern produced by the interference”.  
 The specification of the originally filed while teaches the hologram, by mathematical calculation, may comprise a plurality of pixels, each theoretically represented by equation (3), it does not means that “multiple images” of the interference or “multiple fringe patterns” can be captured and it does not mean multiple images of the object can be created or obtained.  It is noted that all of the pixels, each represent by equation (3), form a single interference pattern or a single hologram and from this single interference pattern or single hologram, a single image of the object can created.  The specification fails to teach that a multiple image of the object can be obtained or created.  In response to applicant’s remark, the specification fails to teach explicitly that the mask (2204, Figure 22A), the elected species, is identical to the mask 304.  Furthermore, the specification does not teach explicitly that by having the mask 304 would allow multiple images of the interference be simultaneously captured.  

Claims 1, 2, 6-9, 31, 39-41 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 43 have been amended to include the phrase “wherein the interference does not involve any electromagnetic radiation that was not received form the object”.  The specification and claims fail to teach such explicitly.  

Claims 1, 2, 6-9, 31, 39-41 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 43 have been amended to include the phrase “wherein the interference does not involve any electromagnetic radiation that was not received form the object”.  The specification and the claims fail to teach how to have the interference does not involve any electromagnetic radiation that was not received from the object?   
Claim 44 has been amended to include the phrase “each of the plurality of phase shifted images includes a constant phase imposed by the mask that differs from constant phases of the others of the plurality of images”.  The specification fails to enable such explicitly.  Firstly, the specification of instant application fails to teach that the mask (2204) of the elected species Figure 22A, imposes constant phase that differs from constant phase of the others of the plurality of images.  Secondly, the constant phases imposed by the mask, assume if the make 2204 is capable of doing so, would create a plurality of light beam components that are being imposed with different constant phases, wherein the plurality of light beam components with different phases, will interfere together to create a single pattern of interference fringes not a plurality of .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 6-9, 31, 39-41 and 43-45  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent issued to Hansen (PN. 6,693,701).  

Claims 1 and 43 have been amended to necessitate the new grounds of rejection. 
Hansen teaches, with regard to claims 1 and 43, an apparatus for recording a hologram of an object wherein the apparatus is comprised of an electromagnetic radiation assembly consists of one lens (128, Figure 1) serves as the optical transformation element and one phase mask (104) and an image capture assembly (106).  Hansen teaches that the expanded beam (130) may be directly incident on the mask, (please see column 6, lines 24-27, i.e. without the reflective mirror 132, Figure 1), which means the electromagnetic radiation assembly and image capture assembly are arranged in a single straight line optical axis.  The electromagnetic radiation higher order diffracted light), wherein both portions of the transmitted electromagnetic have their axes of propagation identical to the system optical propagation axis and the image capture assembly, (106).  Hansen further teaches that the image capture assembly is configured to capture an image of the interference or the fringe pattern produced by the interference of the first and second portions of the transmitted electromagnetic radiation, and produce the hologram of the object from the captured image or fringe pattern, (please see Figure 1 and columns 4-6).  As shown in Figure 1, Hansen teaches that the interference between the first portion and second portion of the transmitted electromagnetic radiation (such as 300 and 302, Figure 3A) occurs without intervening optical elements between the mask element (104) and the image capture assembly (106).  
Claim 1 includes the phrase “simultaneously capture multiple images of the interference”.   Claim 43 also includes the phrase “capture multiple fringe pattern produced by the interference”.  These phrases have been rejected under 35 USC 112, first paragraph, for the can only be examined in the broadest interpretation.  
Hansen teaches that the light beams passing the mask (104) would produce zero order light beam and higher orders diffracted beam, serves as first and second portion, that include multiple beams (300 to 310, Figures 3A and 3B) that they interact among themselves to generate interference patterns, (please see column 7 line 45 to column 8, line 62).  Since the interference patterns may be mathematically present by interaction between the wave functions of the first and second portion and specifically be function of a plurality of spatial coordinates and frequency, this means for the same reason as the instant application, “multiple images” of the interference pattern may be simultaneously captured.  The interference pattern captured is the produced hologram of the object.  Claims 1 and 43 have been amended to include the phrase “create from said hologram a reconstructed image of the object” and the phrase “obtain from said hologram reconstructed image of the object from the fringe patterns”.  It is implicitly true that the hologram could be used to reconstruct the image of the object.  
Claims 1 and 43 have also been amended to include the phrase “wherein the interference does not involve any electromagnetic radiation that was not received from the object”.  Hansen teaches that the interference fringes captures are created by the interference between the zero order light (300, Figure 3A) and first order diffracted light beam (302), wherein the interference fringes therefore do not involve electromagnetic radiation not received from the object.  
With regard to claim 2, Hansen teaches that the electromagnetic radiation includes light from a lamp, (110, column 4, lines 58-59 and column 5, lines 5-10).  

 With regard to claim 7, Hansen teaches that the electromagnetic radiation received from the object includes incoherent light, such as the incoherent lamp (110).
With regard to claim 8, Hansen teaches that the electromagnetic radiation received from the object is produced by the object, (i.e. from the lamp 110).
With regard to claim 9, Hansen teaches that the holograph recorded for the object is not formed by the interference of the electromagnetic radiation received from the object and an electromagnetic radiation that is not received from the object.
With regard to claim 31, Hansen teaches that the image capturing assembly includes a photoresist layer (106, column 6, line 40) that serves as the photosensitive device.  
With regard to claim 39, Hansen teaches that the electromagnetic radiation may also comprises ultraviolet light, (please see column 4, line 56).
With regard to claim 40, Hansen teaches that the electromagnetic radiation assembly and the image capture assembly do not include any reflective electromagnetic radiation elements, (please see Figure 1 and column 4, lines 30-35).
With regard to claim 41, Hansen teaches the received electromagnetic radiation does not include coherent light, (i.e. from mercury lamp).
With regard to amended claim 44, it is implicitly true that the mask (104) produces phase shifts to the light incident upon and the interference pattern captured therefore are phase shifted.  Hansen teaches that the mask (104) has a binary structure, which means that it imposes 

With regard to claim 45,  as shown in Figures 1, 3A and 3B, the light passes through the mask (104) would generate zero order and higher order light beams, each with certain phase shift.  The interaction or the interference among the light beams formed at different zone of the image capture assembly (106), in accordance to the specific area of the mask.  The mask (104) and the image capture assembly (106) overlap with each other.   It is either implicitly true or obvious modification to one skilled in the art to make them either center or off-center with each other, since either way, the interference fringes would be captured by the image capture assembly.  

Claim 1, 2, 6-9, 31, 39-41 and 43-45  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent issued to Gluckstad (PN. 6 907,124) in view of the patent issued to Javidi et al (PN. 7,221,760).   
Claims 1 and 43 have been amended to necessitate the new grounds of rejection. 
Gluckstad teaches, with regard to claims 1 and 43, an apparatus for recording a hologram of an object (43, Figure 3), wherein the apparatus is comprised of an electromagnetic radiation assembly consists of one lens (44, Figure 3) serves as the optical transformation element and one phase mask (45) and an image capture assembly (48).  Gluckstad teaches the electromagnetic radiation assembly and image capture assembly are arranged in a single straight line optical axis, (please see Figure 3).  The electromagnetic radiation assembly is configured to receive a received radiation electromagnetic radiation from the object in an electromagnetic propagation identical to the system optical propagation axis and the image capture assembly, (48).  Gluckstad further teaches that the image capture assembly is configured to capture an image of the interference or the fringe pattern produced by the interference of the first and second portions of the transmitted electromagnetic radiation, and produce the hologram of the object from the captured image or fringe pattern.  
Claim 1 includes the phrase “simultaneously capture multiple images of the interference”.   Claim 43 includes the phrase “capture multiple fringe pattern produced by the interference”.  These phrases have been rejected under 35 USC 112, first paragraphs, for the reasons set forth in the paragraphs above.  These phrases therefore can only be examined in the broadest interpretation.  
Gluckstad teaches that the interference pattern or fringes generated by the interference of the first and second portion of the light, passing through the mask, may be mathematically present by interaction between the wave functions of the first and second portion and specifically be function of a plurality of spatial coordinates and frequency, this means by the same token as the instant application, “multiple images” of the interference pattern may be simultaneously  The captured interference fringes is the produced hologram of the object.  Claims 1 and 43 have been amended include the phase “create from said hologram reconstructed image of the object” and the phrase “obtain from said hologram reconstructed image of the object from the fringe patterns”.  The hologram or the fringes patterns reconstruct the image of the object.  
Claims 1 and 43 have also been amended to include the phrase “wherein the interference does not involve any electromagnetic radiation that was not received from the object”.  Gluckstad teaches that the interference fringes captures are created by the interference between different portions of the light from the object (43, Figure 3) passing through the mask (45).  This means the interference fringes therefore do not involve electromagnetic radiation not received from the object.  
This reference has met all the limitations of the claims.  Gluckstad teaches that the reconstructed image (46) is formed at the focal point of the lens (44), and the reconstructed image is being focused by a focusing lens (47) on the image capture assembly, (48, Figure 3).  This reference also does not teach explicitly that the electromagnetic radiation is incoherent.  Javidi et al in the same field of endeavor teaches an arrangement for recording hologram wherein the object light is directly generated from the illumination of a physical 3D object, which makes the light beam an incoherent electromagnetic radiation, (please see Figures 1 and 10).  Javidi et al further teaches that the interference fringe patterns may be directly formed on the CCD camera or the image capture assembly.  It would then have been obvious to one skilled in the art to apply the teachings of Javidi et al to alternatively use actual physical 3D object to generate incoherent incident electromagnetic radiation to record the hologram and to form the interference pattern directly on the image capture assembly for the benefit of utilizing the apparatus of Gluckstad to 
With regard to claim 2, Gluckstad teaches that the electromagnetic radiation includes light from a laser light (41, Figure 3).  Javidi et al teaches that the electromagnetic radiation includes light illuminated on the 3D object, (please see Figure 1).  
With regard to claim 6, Gluckstad teaches that the electromagnetic radiation received from the object (43, Figure 3) and the electromagnetic radiation transformed by the electromagnetic radiation assembly (44 and 46) have a same radiation propagation axis, (please see Figure 3).  
With regard to claim 7, Gluckstad in light of Javidi et al teaches that the electromagnetic radiation received from the object includes incoherent light, (i.e. the lights from the 3D object in general are incoherent).
With regard to claim 8, Gluckstad in light of Javidi et al teaches that the electromagnetic radiation received from the object is produced by the object, (the 3D object, Figure 1 of Javidi et al).
With regard to claim 9, Gluckstad teaches that the holograph recorded for the object is not formed by the interference of the electromagnetic radiation received from the object and an electromagnetic radiation that is not received from the object.
With regard to claim 31, Gluckstad teaches that the image capturing assembly includes a CCD camera, (please see column 11, lines 15-20).  
With regard to claim 39, Gluckstad teaches that the electromagnetic radiation may also comprises X-ray or ultraviolet light, (please see column 5, lines 11-17).

With regard to claim 41, Javidi et al teaches the received electromagnetic radiation does not include coherent light, (i.e. from 3D object).
With regard to amended claim 44, it is implicitly true that the mask (45) produces phase shifts to the light incident upon and the interference pattern captured therefore are phase shifted.  Gluckstad teaches that the mask gives a constant phase by , (please see column 12, lines 1-5).  The constant phase imparts on different portion of the incident light beam interfere with each other to create the interference fringes.  
With regard to claim 45,  as shown in Figure 3, the light passes through the mask (45) would generate light beams each with certain phase shift.  The interaction or the interference among the light beams formed at different zone of the image capture assembly (48), in accordance to the specific area of the mask.  The mask (45) and the image capture assembly (48) overlap with each other.   It is either implicitly true or obvious modification to one skilled in the art to make them either center or off-center with each other, since either way, the interference fringes would be captured by the image capture assembly.  


Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. The newly amended claims 1 and 43 have been fully considered and they are .  
In response to applicant’s arguments, the specification fails to disclose that the mask “304” is identical to the mask “2204” (Figure 22A of elected species).  The specification also fail to teach that the mask would allow “simultaneously capture multiple images of the interference” by the mask “304” or “2204”.  If simply having a mask would allow “simultaneously capture multiple images of the interference”, then both cited Hansen and Gluckstad teach to include a mask to create the interference fringes, which therefore will also allow “simultaneously capture multiple images of the interference” the same way as the instant application.  
In response to applicant’s arguments concerning the cited Gluckstad reference does not disclose to the object having 3D shape, therefore differs from the instant application, the examiner respectfully disagrees for the reasons stated below.  Firstly, forming hologram and/or interference fringes does not matter whether the object having 3D shape or not.  Secondly, Gluckstad teaches that the object (43) has a 3D physical shape.  Thirdly, the cited Javidi reference explicitly teaches that hologram or interference fringes may be formed by using an object having 3D shape.  
In response to applicant’s arguments concerning the cited Gluckstand reference fails to disclose incoherent electromagnetic radiation, the examiner respectfully disagrees.  Gluckstad teaches that the object is an encrypted mask (43) that has a physical shape, (please see Figure 3), which in light of the disclosure of Javidi reference, the electromagnetic radiation from different part of the physical object are incoherent from each other.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	 Primary Examiner, Art Unit 2872